Citation Nr: 0016669	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam.  His claim for service 
connection for PTSD is well grounded, and the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Gaines v. West, 11 
Vet. App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Post-service medical records include a number of diagnoses of 
PTSD.  In written statements, the veteran has described 
various events in Vietnam which he considers to be service 
stressors.  As the veteran did not engage in combat, his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather his stressors must be 
established by service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran served aboard the U.S.S. Coral Sea, an aircraft 
carrier, during his period of active duty.  During his 
service, he spent both of his tours of duty off the shores of 
Vietnam, and he has reported that he worked in an engine room 
under severe heat conditions.  The veteran has indicated many 
stressors during active service.  First, he states that he 
knew a pilot whose plane crashed on the flight deck.  The 
pilot ejected as the plane careened off the flight deck, but 
he either drowned or had his neck broken during the ejection.  
The veteran has reported that he did not personally witness 
the accident, but he saw it a number of times on the ship's 
closed circuit television.  Second, the veteran states that 
he knew two servicemen who committed suicide by jumping 
overboard; one of them tied a weight around his neck and 
jumped overboard, and the other jumped over the side without 
a weight.  Third, he has made reference to an incident 
whereupon a newly-arrived serviceman received a "Dear John" 
letter and stabbed himself as a result.  Again, the veteran 
has reported that he did not see the actual stabbing, but he 
was close-by at the time and he assisted the serviceman soon 
after infliction of the wound.  Fourth, the veteran knew a 
pilot personally who was shot down over North Vietnam.  
Sixth, the veteran has indicated that an unspecified Admiral 
died aboard a helicopter while the aircraft carrier was 
performing a mining operation.  The veteran reported that 
there was no place to adequately store the Admiral's body, so 
the cadaver was stored in a refrigerator in the ship's mess 
hall with a guard detail.  Seventh, he said that he was 
accosted by a group of Filipinos while he was on leave in 
Subic City, the Philippines.  He has stated that he was 
thrown through a window, and he sustained two shards of glass 
in his leg.  Finally, the veteran has indicated that there 
were racial tensions on his ship and, at one point, a sailor 
was beaten, although he does not claim that he witnessed this 
incident.

The RO initially denied the veteran's claim on the basis that 
the claimed stressors were not of sufficient severity to 
support a diagnosis of PTSD.  The RO subsequently held that, 
while there was medical evidence of PTSD, it was not based 
upon a verified stressor.

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court of Appeals for Veterans' Claims held that a stressor in 
warranting a diagnosis of PTSD is a clinical determination 
for the examining mental health professional.  That is, the 
sufficiency of a stressor is a clinical determination for a 
competent examiner.  As to the RO's later finding that the 
veteran's stressors were unverified, the service medical 
records show that the veteran was injured when he went 
through a window, thereby verifying, at least in part, one of 
his stressors, and recently received evidence, including 
documentation received pursuant to development undertaken by 
the RO, confirms several other stressors relating to deaths 
of individuals identified by the veteran.  The veteran's 
diagnoses of PTSD, however, have been based, in part, upon 
either unverified stressors or nonspecific stressors (i.e., 
traumatic Vietnam War experiences).  

Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet. App. 127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's judgment that the veteran should 
be afforded another VA psychiatric examination to determine 
if his PTSD is due to one of the verified stressors.     

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must prepare a list of all of 
the veteran's verified stressors.  
Thereafter, the RO must schedule the 
veteran for a psychiatric examination for 
the purpose of determining the etiology 
of his PTSD.  The claims file and a list 
of the veteran's verified stressors must 
be made available to the VA examiner 
before the examination.  With regard to 
the stressors that have been verified by 
the RO, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is causally related to any or all of 
the verified stressors.  

2.  After the examination report has been 
prepared, the RO should review it to 
ensure that it complies with this remand.  
If the report is in any way deficient, 
the RO should take immediate action.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination remains adverse, the 
veteran and his representative should be 
informed of the decision and allowed an 
adequate time to respond.  Thereafter, 
the appeal should be returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); see also Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


